In a proceeding under article 78 of ¡the Civil Practice Act, to prohibit and enjoin the State Civil Service Commission from prosecuting any proceedings before it (pursuant to section 25 of the Civil Service Law) for the purpose of rescinding the appointment of the 25 petitioners to their respective positions in the Police Departments of Suffolk County and Town of Riverhead, and revoking their eligibility for such appointment, the commission appeals from an order of the Supreme Court, Suffolk' County, dated October 11, 1961, which granted the application (see 27 Mise 2d 15). Order affirmed, with $10 costs and disbursements. No opinion. Ughetta, Acting P. J., Hill, Rabin and Hopkins, JJ., concur; Kleinfeld, J., dissents and votes to reverse the order and to deny the application. [29 Mise 2d 294.]